                Case 1:18-cv-03432-PAC Document 105 Filed 06/06/19 Page 1 of 1




                                           THE CITY OF NEW YORK
ZACHARY W. CARTER                         LAW DEPARTMENT                                     W. KEAUPUNI AKINA
Corporation Counsel                           100 CHURCH STREET                                       Senior Counsel
                                           NEW YORK, NEW YORK 10007                            Phone: (212) 356-2377
                                                                                                 Fax: (212) 356-2309
                                                                                                wakina@law.nyc.gov


                                                                          June 6, 2019
       BY ECF
       Honorable Paul A. Crotty
       United States District Judge
       United States District Court
       Southern District of New York
       500 Pearl Street
       New York, NY 10007

                      Re: Johnny Hincapie v. City of New York, et al., 18-CV-3432 (PAC)

       Your Honor:

                      I am a Senior Counsel in the office of Zachary W. Carter, Corporation Counsel of
       the City of New York, attorney for defendants City, Gonzalez, Casey, Christie, Borman,
       Connolly, Rosario, Rizzo, and Santoro (collectively “defendants”) in the above-referenced
       matter. I write to respectfully request that Your Honor “so order” the enclosed subpoena
       directing the New York City Employees’ Retirement System (“NYCERS”) to produce the last
       known address of retired Sergeant Sheriff Ali, who is named as a defendant in this matter.

                     Upon information and belief, Sergeant Ali retired from NYPD Transit in or about
       1994. NYPD has been unable to locate a last known address or phone number for him. We are
       advised that NYCERS may have this information but requires a “so-ordered subpoena” to
       provide any potential information. Accordingly, defendants now respectfully request that Your
       Honor “so order” the enclosed subpoena directing NYCERS to produce the last known address
       and phone number of former Sergeant Ali.

                      Thank you for your consideration of this request.

                                                                  Respectfully submitted,

                                                                         /s/
                                                                  W. KeAupuni Akina
                                                                  Senior Counsel
                                                                  Special Federal Litigation Division
       To:     All counsel of record (via ECF)
